This Office Action is in response to a Patent Board Decision dated March 18, 2022
Claims 21-22, 28-29, 31 and 38 have been amended by the Examiner.
Claims 25-27 and 35-37 have been cancelled by the Examiner
Claims 21-24, 28-34 and 38-40 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’s AMENDEMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Nathaniel Ross Reg. No. 65659 on May 23, 2022 and by electronic mail on May 24, 2022.


Claims 21-22, 25-29, 31 and 35-38 been amended as follows:

21.	(Currently Amended) For a multi-tenant datacenter, a method of forwarding packets from tenant machines executing on a host computer to a set of one or more service machines used by a plurality of tenants, the method comprising:
at the host computer[[,]]:
receiving a packet sent by a first machine of a first tenant that executes on the host computer;
determining that the packet should be processed by the set of service machines that are used by the plurality of tenants;
based on the determination that the packet should be processed by the set of service machines, replacing a first network address identified as a source network address in a header of the packet with a second network address, said replacing comprising selecting the second network address from a plurality of candidate replacement source network addresses provided to the host computer by a set of one or more controllers, wherein each of the plurality of candidate replacement source network addresses is unique across the plurality of tenants in order to prevent the set of service machines from receiving different packets from different tenants with a common source network address and to ensure that the set of service machines is able to differentiate between different machines of different tenants as it is possible for different machines of tenants to share a common source network address;[[ and]]
forwarding the packet with the second network address to the set of service machines;
removing the second network address from the plurality of candidate replacement source network addresses as the second network address is being used to forward a packet of the first machine of the first tenant to the set of service machines;
determining that a session between the first machine and a service machine in the set of service machine has ended; and
re-assigning the second network address to the plurality of replacement candidate network addresses.

22.	(Currently Amended) The method of claim 21, wherein the packet is a first packet, the method further comprising:
at the host computer[[,]]:
receiving a second packet sent by a second machine of a second tenant that executes on the host computer;
determining that the packet should be processed by the set of service machines;
based on the determination that the second packet should be processed by the set of service machines, replacing a third network address identified as a source network address in a header of the second packet with a fourth network address, in order to prevent the set of service machines from receiving different packets from different tenants with a common source network address; and
forwarding the second packet with the fourth network address to the set of service machines.

25-27.	(Canceled)

28.	(Currently Amended) The method of claim [[25]]21, wherein replacing the first network address further comprises determining that the second network address has not been used for another tenant machine in an ongoing communication session.

29.	(Currently Amended) The method of claim 21 further comprising:
at the host computer[[,]]:
receiving, from the set of service machines, a reply packet that has the second network address as a destination network address;
replacing the second network address in the reply packet with the first network address; and
forwarding the reply packet with the first network address to the first machine.

31.	(Currently Amended) A non-transitory machine readable medium storing a program for execution by at least one processing unit of a host computer in a multi-tenant datacenter, the program for forwarding packets from tenant machines executing on a host computer to a set of one or more service machines used by a plurality of tenants, the program comprising:
receiving a packet sent by a first machine of a first tenant that executes on the host computer;
determining that the packet should be processed by the set of service machines that are used by the plurality of tenants;
based on the determination that the packet should be processed by the set of service machines, replacing a first network address identified as a source network address in a header of the packet with a second network address, said replacing comprising selecting the second network address from a plurality of candidate replacement source network addresses provided to the host computer by a set of one or more controllers, wherein each of the plurality of candidate replacement source network addresses is unique across the plurality of tenants in order to prevent the set of service machines from receiving different packets from different tenants with a common source network address and to ensure that the set of service machines is able to differentiate between different machines of different tenants as it is possible for different machines of tenants to share a common source network address;[[ and]]
forwarding the packet with the second network address to the set of service machines;
removing the second network address from the plurality of candidate replacement source network addresses as the second network address is being used to forward a packet of the first machine of the first tenant to the set of service machines;
determining that a session between the first machine and a service machine in the set of service machine has ended; and
re-assigning the second network address to the plurality of replacement candidate network addresses.

35-37.	(Canceled)

38.	(Currently Amended) The non-transitory machine readable medium of claim [[35]]31, wherein the set of instructions for replacing the first network address further comprises a set of instructions for determining that the second network address has not been used for another tenant machine in an ongoing communication session.

Reasons for Allowance
Claims 21-24, 28-34 and 38-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21 (and its dependent claims 22-24 and 28-30): 
“For a multi-tenant datacenter, a method of forwarding packets from tenant machines executing on a host computer to a set of one or more service machines used by a plurality of tenants, the method comprising: at the host computer: receiving a packet sent by a first machine of a first tenant that executes on the host computer; determining that the packet should be processed by the set of service machines that are used by the plurality of tenants; based on the determination that the packet should be processed by the set of service machines,”, “wherein each of the plurality of candidate replacement source network addresses is unique across the plurality of tenants”, “and to ensure that the set of service machines is able to differentiate between different machines of different tenants as it is possible for different machines of tenants to share a common source network address” is disclosed in cited prior art by Mao;
“replacing a first network address identified as a source network address in a header of the packet with a second network address,”, “in order to prevent the set of service machines from receiving different packets from different tenants with a common source network address”, “forwarding the packet with the second network address to the set of service machines;”  is disclosed in cited prior art by Kageyama;
“said replacing comprising selecting the second network address from a plurality of candidate replacement source network addresses”, removing the second network address from the plurality of candidate replacement source network addresses as the second network address is being used to forward a packet of the first machine of the first tenant to the set of service machines; determining that a session between the first machine and a service machine in the set of service machine has ended; and re-assigning the second network address to the plurality of replacement candidate network addresses.”  is disclosed in cited prior art by Johnson;
“provided to the host computer by a set of one or more controllers,” is disclosed in cited prior art by Koponen;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Mao, Kageyama, Johnson and Koponen to arrive at the present invention as recited in the context of independent claim 21 as a whole.
Independent claim 31 (and its dependent claims 32-34 and 38-40) are allowed for similar reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                                

RANJAN PANT
Examiner
Art Unit 2458
/RP/